Citation Nr: 1010262	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-33 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and September 2007 rating decisions 
of the Albuquerque, New Mexico Department of Veterans' 
Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.

In the September 2007 rating decision on appeal, the RO 
denied reopening the Veteran's claim for service connection 
for back disability as no new and material evidence had been 
received.  Regardless of the RO's decision, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1981 RO decision denied service connection for a 
back disability on the basis that the service treatment 
records were negative for this condition, that there was no 
evidence of continuing treatment, and that no current medical 
evidence was furnished.

2.  The evidence added to the record since the July 1981 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a back disability.

3.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that the Veteran 
has a current diagnosis of PTSD related to an in-service 
stressor and the objective evidence of record verifies his 
claimed in-service stressor.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1981, which denied service 
connection for a back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received, the claim 
of entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for establishing entitlement of service 
connection PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A July 1981 RO decision denied service connection for a back 
disability, as the service treatment records were negative 
for this condition, there was no evidence of a continuity of 
treatment and no current medical evidence furnished.  The 
Veteran filed a Notice of Disagreement in April 1982 and a 
Statement of the Case was issued in May 1982.  The Veteran, 
however, did not subsequently file a VA Form 9, substantive 
appeal, and thus, did not perfect a timely appeal on this 
issue.  Therefore, the July 1981 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the July 1981 RO 
decision included service treatment reports and the Veteran's 
DD form 214.  Service treatment reports are absent of any 
complaints or findings of a back disability.  The Veteran's 
DD form 214 reflects that his last duty assignment was 
Company B of the 82nd Signal Battalion, he was awarded a 
parachutist badge, he received basic airborne training and he 
served six months of foreign service with the "USARCARIB" 
in the Caribbean.  

The new evidence of record submitted after the July 1981 RO 
decision includes VA outpatient treatment reports, lay 
statements from the Veteran's fellow service members, the 
Veteran's testimony and service personnel records.  During a 
January 2010 Travel Board hearing, the Veteran testified 
that, while he was stationed in the Dominican Republic, 
during a parachute jump in 1965 he sustained a back injury, 
at which time he was in the process of landing and collided 
into a jeep which had backed up to avoid the landing 
parachuters.  He also testified that, other than this injury 
in service, he had no other work injuries.  Two of the 
Veteran's fellow service members provided lay statements that 
they had witnessed the Veteran's collision with a jeep while 
attempting a parachute landing in active service and that the 
Veteran reported having back pain and numbness a week after 
this incident.  Both fellow service members submitted their 
DD forms 214, to verify their service in Company B, 82nd 
Signal Battalion with active service at the same time the 
Veteran was on active duty.  Service personnel records 
reflect that the Veteran's unit was stationed in the 
Dominican Republic from June 1965 to January 1966, he was 
provided special orders for parachutist duty and was awarded 
a parachute badge.  VA outpatient treatment reports reflect 
that the Veteran was diagnosed with and treated for chronic 
back pain which he reported began during his active service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's back condition and relates to unestablished facts 
that are necessary to substantiate his claim for service 
connection for a back disability.  The new and material 
evidence relevant to reopening the Veteran's claim for 
service connection includes medical evidence of current 
chronic back pain, lay evidence of an in-service back injury 
as witnessed by the Veteran and fellow service members, 
evidence of the Veteran's parachuting experience in the 
military and evidence of the Veteran's service in the 
Dominican Republic.  The newly received evidence is not 
considered cumulative or redundant of the evidence of record 
at the time of the final July 1981 RO decision, and furnishes 
a reasonable possibility of substantiating the Veteran's 
claim for service connection for a back disability.  
Therefore, the Veteran's claim for service connection for 
back disability is reopened.  See 38 C.F.R. § 3.156(a).



2.  Service Connection for PTSD 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
PTSD is related to a parachuting incident during his active 
service.  During a January 2010 Travel Board hearing, the 
Veteran testified that while he was on a training jump in the 
Dominican Republic in 1965, the wind conditions had changed 
and, as he jumped, he noticed the wind had become very 
strong.  As he was closer to landing in the designated pick-
up area, the Veteran reported that he noticed jeeps were 
disbursing because men were landing in that area.  He 
testified that he was coming down at a high rate of speed and 
collided with a Jeep that had been backing up at a high rate 
of speed, thereby hitting his back on the Jeep and passing 
out.  The Veteran reported that this incident was traumatic, 
as he was in fear of not knowing whether he would survive the 
jump and when he saw the jeep coming toward him, he thought 
he would die.  He reportedly sought treatment in 1967 for 
depression and anxiety.  The Veteran testified that he had 
employment issues since 1967 due to his psychiatric problems 
as he was angry and could not deal with people.  He reported 
that he could not keep a job because he could not be around 
people.  The Veteran stated that following his active 
service, he would self medicate with alcohol due to his 
depression.  Finally, the Veteran reported that his 
physicians had related his current PTSD to the jump in 
service.  

In May 2006 and October 2009 lay statements, the Veteran's 
fellow service members, B.J.A. and M.R.C., reported that they 
served with the Veteran in Company B, 82nd Signal Battalion, 
82nd Airborne Division of the Army and were stationed 
alongside the Veteran in the Dominican Republic.  Both 
service members reported that they witnessed the Veteran's 
in-service injury in June 1965 wherein he had collided with a 
jeep during a parachute jump and subsequently fell 
unconscious.  B.J.A. specifically reported that the Veteran 
told him a week after the incident that he thought he was 
going to die from the parachute jump and that he could not 
stop thinking about it.  

The DD 214 forms provided for B.J.A. and M.R.C. reflect that 
they were associated with Company B, 82nd Signal Battalion 
from August 1963 to August 1966 and from March 1964 to March 
1966 respectively, and had received parachute badges.  

Service treatment reports are absent of any complaints or 
findings of a psychiatric disability and are absent of any 
findings related to the alleged in-service incident.  

Service personnel records reflect that the Veteran's unit was 
stationed in the Dominican Republic from June 1965 to January 
1966, he was provided special orders for parachutist duty and 
was awarded a parachute badge.  The Veteran's DD form 214 
reflects that his last duty assignment was Company B of the 
82nd Signal Battalion, he was awarded a parachutist badge, he 
received basic airborne training and he served six months of 
foreign service with the "USARCARIB" in the Caribbean.  

VA outpatient treatment reports from July 2005 to June 2009 
reflect that the Veteran was initially diagnosed with 
generalized anxiety disorder versus PTSD in July 2005 and was 
subsequently treated for and diagnosed with PTSD.  

In an October 2008 VA examination, the Veteran reported that 
his military trauma involved a routine jump that "went bad" 
while he was stationed in the Dominican Republic in 1965.  He 
stated that due to high winds, the paratroopers were blown 
off course and the pick up vehicles were forced to move 
quickly out of the way.  The Veteran stated that at this 
time, one of the drivers was moving quickly in reverse and 
ran into him as he landed.  He reportedly lost consciousness 
briefly and awakened to being cut out of his chute and 
transported to the hospital.  The examiner noted that during 
his description of the in-service stressor, the Veteran was 
clearly having a flashback to yelling at the driver to stop 
and adjusting his chute in an effort to get out of the way, 
thinking he was going to die.  The Veteran was diagnosed with 
PTSD and the examiner found that it seemed more likely than 
not that the PTSD diagnosis and related social and 
occupational functioning were related to the described 
stressor events during the military.  The examiner also noted 
depressive symptoms were considered to be associated with 
PTSD and there was no alcohol or substance abuse.  Finally, 
the examiner noted that based on a review of the records, 
clinical observation and clinical interview, the Veteran was 
considered to be totally impaired both occupationally and 
socially due to PTSD signs and symptoms.  

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  The Board finds that the Veteran's claimed in-
service stressor, wherein the Veteran collided with a jeep 
during a parachute jump in 1965 while stationed in the 
Dominican Republic, thereby causing significant trauma, is 
corroborated by both his service records, which indicate that 
he was stationed in the Dominican Republic in 1965 and had 
been awarded a parachutist badge during active service, and 
by the lay statements of his fellow service members who also 
served with the Veteran in Company B of the 82nd Signal 
Battalion in 1965 and witnessed this incident.  The service 
personnel records of the two fellow service members confirm 
they served in Company B of the 82nd Signal Battalion in 
1965.  

The Board finds the Veteran's claimed in-service stressors 
were adequately corroborated by the lay statements of his 
fellow service members as the evidence demonstrates that they 
served in Company B of the 82nd Signal Battalion in 1965, 
during the time the Veteran reported the in-service incident 
had occurred and thus, are competent to attest to what they 
witnessed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (finding that "[w]hether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board").  In addition, the Board finds that 
these statements are credible to support the Veteran's 
claims, as they each separately corroborate the Veteran's 
claimed in-service stressor incident and are consistent with 
his accounts of this incident throughout the record.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); see also 
Smith v. Derwinski, 2 Vet. App. 147, 148 (1992) (holding that 
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence" and that lay evidence may serve 
to place evidence in equipoise); cf. Stone v. Nicholson, 480 
F.3d 1111 (Fed. Cir. 2007) (finding that the Board properly 
considered all evidence on service connection for PTSD and 
the veteran's own statements were insufficient corroboration 
of his own allegations as to in-service stressors).  

The Board also finds that there is a medical diagnosis of 
PTSD related to the Veteran's claimed in-service stressor.  
In this regard, the Board finds that the Veteran reported to 
the October 2008 VA examiner that his military trauma 
involved a collision with a Jeep during a routine parachute 
jump in 1965 while he was stationed in the Dominican 
Republic.  The VA examiner diagnosed the Veteran with PTSD 
and found that it seemed more likely than not that the PTSD 
diagnosis and related social and occupational functioning 
were related to the described stressor events during the 
military.  

Thus, as there is lay evidence of an in-service stressor 
incident, credible lay statements by fellow service members 
who corroborated the claimed in-service stressor incident and 
a current medical diagnosis of PTSD related to the claimed 
in-service stressor, resolving all reasonable doubt in favor 
of the Veteran, the Board finds that service connection for 
PTSD, is warranted.  38 C.F.R. § 3.102 (2009).  See also 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

New and material evidence having been received, the claim of 
service connection for a back disability is reopened, and is 
granted to this extent only.

Service connection for PTSD is granted.



REMAND

The determination that the claim for service connection for a 
back disability is reopened does not end the inquiry.  
Rather, the claim now must be considered on the merits.  
However, the Board finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his 
claim for service connection for a back disability.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
back disability is also related to the parachuting incident 
during his active service.  As noted above, during a January 
2010 Travel Board hearing, the Veteran testified that while 
he was on a training jump in the Dominican Republic in 1965, 
the wind conditions had changed and, as he jumped, he notice 
the wind had become very strong.  He reported that he noticed 
jeeps were disbursing because men were landing in that area 
and that, as he was coming down at a high rate of speed, he 
collided with a Jeep that had been backing up at a high rate 
of speed, thereby hitting his back and passing out.  The 
Veteran testified that his back kept him from working after 
service and he self-medicated with alcohol due to psychiatric 
and back problems.  He reported having no other back injuries 
in service or thereafter, including any work-related back 
injuries.  The Veteran testified that he currently sought 
treatment for the back with Codeine, Tylenol, muscle 
relaxants and physical therapy at the VA.  

In May 2006 and October 2009 lay statements, the Veteran's 
fellow service members B.J.A. and M.R.C. reported that they 
served with the Veteran in Company B, 82nd Signal Battalion, 
82nd Airborne Division of the Army and were stationed 
alongside the Veteran in the Dominican Republic.  Both 
service members reported that they witnessed the Veteran's 
in-service injury in June 1965 wherein he had collided with a 
jeep during a parachute jump and subsequently fell 
unconscious.  Both service members also stated that, a week 
after the incident, the Veteran reported having pain and 
numbness in his back.  M.R.C. also reported that he witnessed 
the Veteran began to drink hard liquor, which he had not done 
before, to help him cope with the pain.

Service treatment records are absent of any complaints or 
findings concerning residuals of a back injury or a back 
disability.

Service personnel records reflect that the Veteran's unit was 
stationed in the Dominican Republic from June 1965 to January 
1966, he was provided special orders for parachutist duty and 
he was awarded a parachute badge.  The Veteran's DD form 214 
reflects that his last duty assignment was in Company B of 
the 82nd Signal Battalion, he was awarded a parachutist 
badge, he received basic airborne training and he served six 
months of foreign service with the "USARCARIB" in the 
Caribbean.  

VA outpatient treatment reports from July 2005 to June 2009 
reflect that the Veteran was treated for and diagnosed with 
chronic back pain, which he had reported began during his 
active service.

In considering the Veteran's lay statements and testimony 
that describe his having collided with a jeep during a 
parachute jump which resulted in a back injury, corroborating 
lay evidence from the Veteran's fellow service members that 
they had witnessed both the in-service incident and the 
Veteran's subsequent complaints of back pain in service and 
medical evidence of a current chronic back pain, the Board 
finds that a VA examination is necessary to obtain an opinion 
as to whether the Veteran has developed a current back 
disability related to his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of any back disorder found to 
be present.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination 
report should contain a notation as to 
whether the examiner reviewed the claims 
file.  The examination is to include a 
review of the Veteran's history and 
current complaints, a comprehensive of the 
entire spine, and any tests deemed 
necessary, including x-ray findings.

The examiner is asked to offer an opinion 
addressing the following questions:

a.  Has the Veteran developed a back 
disorder?  If so, please specify the 
diagnosis (or diagnoses).

b.  Based upon an assessment of the entire 
record, is it at least as likely as not (a 
50 percent or greater probability): (i) 
that any currently diagnosed back disorder 
had its onset during the Veteran's period 
of active duty service from March 1964 to 
March 1967; or, (ii) that such disorder 
was caused by any incident or event that 
occurred during the Veteran's period of 
active duty service, to include his having 
collided with a jeep during a parachute 
jump? 

A complete rationale for any opinions 
should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


